DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 7/2/20 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/2/20 has been entered.
Claims 1, 13, and 15 have been amended.
Claims 1-2, 8-9, 13-15, 19, and 21-32 are pending.
Claims 22-32 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  Claim 14 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species.
Claims 1-2, 8-9, 13, 15, 19, and 21, as they read on the elected species, are being acted upon.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-2, 8-9, 13, 15, 19, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the Specifically, there is insufficient written description to demonstrate that Applicant was in possession of the claimed genus of agonistic antibodies that bind to activated BTLA.
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see especially page 1106 column 3). 
The instant claims are drawn to a method of treating any autoimmune or inflammatory disorder, or a method of decreasing T cell activity, by administering an agonistic antibody that binds to activated BTLA4, wherein the antibody comprises a subsequence of SEQ ID NO: 1 or SEQ ID NO: 2 comprising a CDR .  This would encompass a genus of structurally different antibodies defined by a partial structure, a single VL or VH CDR sequence from SEQ ID NO: 1 or 2, respectively. The claims require that the antibodies act as agonists and function to treat any autoimmune or inflammatory disorder, decrease T cell activity, and that they do not block HVEM binding. The state of the art is such that the amino acid sequence and conformation of each of the 6 heavy and light chain CDRs are critical in maintaining the antigen binding specificity of a monoclonal antibody, and that even a single amino acid change in a CDR region can alter antigen binding function of monoclonal antibodies (see Vajdos et al., 2002, Winkler et al., 2000, and Chen et al., 1992, in particular).  Neither the specification nor the art support a sufficient definition of antibody structure based solely on a single CDR region of a VH domain or VL domain. The specification discloses the structure of a single species of antibody comprising the VL and VH sequences, and 
 Furthermore, the specification does not disclose a correlation between antibody structure and function, as broadly claimed. Although the specification discloses known methods for preparing, cloning, screening, and producing antibodies, the instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show possession of the genus of antibodies, broadly encompassed by the claimed invention. Given the well-known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies encompassed by the claimed invention; one of skill in the art would conclude that Applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genus of BTLA4 antibodies with the claimed specificity and functional attributes, broadly encompassed by the claimed invention. One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genus. The Court has interpreted 35 U.S.C. §112, first paragraph, to require the patent specification to “describe the claimed invention so that one skilled in the art can recognize what is claimed. Enzo Biochem, Inc. v. Gen-Probe Inc, 63 USPQ2d 1609 and 1618 (Fed. Cir. 2002). In evaluating whether a patentee has fulfilled this requirement, our standard is that the patent’s “disclosure must allow one skilled in the art ‘to visualize or recognize the identity of’ the subject matter purportedly described.” Id. (quoting Regents of Univ. of Cal. v. Eli Lilly & Co., 43 USPQ2d 1398 (Fed Cir. 1997)).
  As Ariad points out, the written description requirement also ensures that when a patent claims a genus by function, the specification recites sufficient materials to accomplish that function - a problem that is particularly acute in biological arts."  Ariad, 598 F.3d at 1352-3.  A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this Abbvie Deutschland Gmbh & Co KG, Abbvie Bioresearch Center, Inc., and Abbvie Biotechnology, Ltd., v. Janssen Biotech In. And Centocor Biologics, LLC, Case No. 2013-1338 and 2013- 1346, C.A.Fed. ("Abbvie"), the Federal Circuit reiterates that functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. Ariad, 598 F.3d at 1351 ("[T]he level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology."); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1352 (Fed. Cir. 2011). Cir. 2011). “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed antibodies to demonstrate possession. Also, see Amgen Inc. v. Sanofi, Aventisub LLC, No. 2017-1480 (Fed. Cir. 2017).
	Applicant’s arguments filed 7/20/20 have been fully considered, but they are not persuasive.
Applicant argues that the amendment to recite that the antibody comprises a subsequence of SEQ ID NO: 1 or 2 comprising a CDR obviates the rejection.
However, the partial structure of single CDR would still encompass a large genus . 

Claims 1-2, 8-9, 13, 15, 19, and 21 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, the specification provides insufficient guidance to practice the method as broadly claimed.
The specification disclosure is insufficient to enable one skilled in the art to practice the invention as claimed without an undue amount of experimentation.  Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention, see In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).
	In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states, “The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.”  “The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more 
The instant claims encompass treating any inflammatory or autoimmune disease, or decreasing T cell activity, by administering to a subject a BTLA4 agonist antibody and a chemokine or prostaglandin.  This would encompass treating a wide range of different inflammatory conditions with different etiologies and pathological mechanisms. For example, the claims would encompass treating Alzheimer’s disease, which has an inflammatory component. However, the state of the art is such that the role of the immune response in Alzheimer's disease is highly unpredictable, since studies suggest both a pathogenic as well as a protective role of the immune system in mediating disease (see Mor et al., 2005 of record). Furthermore, the instant claims would encompass treating chronic infections such as HIV. However, modulating this response to treat HIV is unpredictable due to the potential to also weaken HIV specific responses (see Chevalier et al., 2013 of record). Additionally, the instant specification discloses that cancer is a species of inflammatory or autoimmune disease to be treated with the claimed invention.  The role of the immune response in treatment of cancer and autoimmune disease is completely different, i.e. treatment of autoimmune disease involves suppressing immune responses, while treatment of cancer would require increasing immune responses.  The state of the art is such that BTLA agonist antibodies can decrease T cell immune responses, and are suitable for treatment of inflammatory autoimmune diseases (see WO 2011/014438, of record).  However, the present claims broadly encompass treating cancer or other inflammatory diseases with BTLA4 agonist antibodies. 
Additionally, the claims encompass treating any autoimmune or inflammatory disorder by administering a chemokine or prostaglandin that decreases T cell activity.  However, the role of chemokines and prostaglandins in treatment of autoimmune disease is highly complex and unpredictable.  While certain chemokines, such as CCL2 can be administered to treat autoimmune disease (See US 2009/0239799), other chemokines are known to play a pathogenic role in autoimmune disease.  For example, 
Furthermore, the instant claims are drawn to treatment with a genus of monoclonal antibodies that are defined by a partial structure, i.e. a single VH or VL CDR subsequence from SEQ ID NO: 1 or 2.  This encompasses a wide range of structurally different antibodies with any number of mutations in 5 out of 6 CDR regions of the VH and the VL chain of the antibody of SEQ ID NO: 1 and 2. This would encompass different antibodies with different amino acid sequences and different combinations of mutations in each of the VH/VL chains or the CDRs.  There is no teaching in the specification as to which specific sequences in each of the VH and VL chains CDRs, correlate with the claimed function.  Furthermore, the state of the art is such that the amino acid sequence and conformation of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity of a monoclonal antibody, and that even a single amino acid chain in a CDR region can alter antigen binding function of monoclonal antibodies (see Vajdos et al., 2002, Winkler et al., 2000, and Chen et al., 1992, in particular).  Furthermore, screening methods for obtaining antibodies with a defined CDR region rely on a two-step process wherein each step requires a defined, complete variable domain sequence (see Klimka et al). Thus, based on the state of the art, the conformation of the CDRs as well as the framework residues influence antigen binding, and obtaining an antibody that binds a specific antigen with the only defined structure being a single VH or VL CDR sequence is highly unpredictable. 
Thus, based on the breadth of the claims and the unpredictability of the art, the instant specification must provide a sufficient and enabling disclosure commensurate in scope with the instant claims. The instant specification discloses the 6F4 antibody of SEQ ID NO: 1 and 2 as a species of BTLA antibody.  Using such an antibody for . 
Applicant’s arguments filed 7/20/20 have been fully considered, but they are not persuasive.
Applicant argues that the amendment overcomes the rejection.  In particular, Applicant argues that the specification as filed provides sufficient examples of decreasing T cell activity that leads to effective treatment of an inflammatory disorder or an autoimmune disease.  Applicant cites Example 3 involving administering an antibody comprising a subsequence of SEQ ID NO: 1 or 2 that is able to inhibit TCR activation, and that Example 4 illustrates treatment of an animal model of multiple sclerosis. 
Example 3 is involves examining BTLA agonist using HVEM mutants, and not antibodies comprising a subsequence of SEQ ID NO: 1 and 2, as argued by Applicant. Example 4 involves treating an animal model of multiple sclerosis by administering BTLA antibody 6A6, which is not the antibody having SEQ ID NO: 1 and 2, or an antibody comprising a CDR subsequence thereof.  Furthermore, this example does not provide sufficient guidance for treatment of the range of different inflammatory diseases, such as cancer, HIV infection, etc. using the genus of different chemokines or prostaglandins for the reasons set forth above. 

No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644